Title: To Benjamin Franklin from Caleb Davis, 20 August 1783
From: Davis, Caleb
To: Franklin, Benjamin


          
            Sir
            Boston August. 20th. 1783
          
          The Liberty I take in Addressing your Excellencey and incloseing the within to your
            Care, is in Consequence of Mr. St. Johns request and information that he had obtained
            your permission for that purpose, and I most Ardently Wish the inclosed May reach him as
            it Contains information of Much importance for him to Know and Several Letters which
            have been Wrote him on the Subject have Miscaried—
          
          I have the Honor to be With every Sentiment of Respect your Excellenceys Most obedient
            and Most Humble Servant—
          
            Caleb Davis
            His Excelly. Benja. Franklin Esqr.
          
         
          Addressed: His Excellencey / Benjamin
            Franklin Esquire / Paris / Pr. Capt Randall / Via London—
          Notation: Caleb Davis Augt. 20.
            1783.—
        